Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2019 was filed after the mailing date of the application on 01/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted on 01/28/2019 by the applicant have been reviewed and accepted by the examiner. 
Response to Arguments

	Regarding the applicants arguments directed at the rejection of claim 1 under 35 U.S.C. 103:
	The examiner respectfully agrees that Bostick in view of Singh do not disclose the amended claim limitations.
The examiner respectfully enters Nelson et al. 20050278297, In an analogous art Nelson teaches the on-demand computing services environment providing a plurality of computing services including customer relations management and on-demand database services to a plurality of clients via the internet, (0052-0058; 0062-0063; 0083-0106; 0133; 0144; providing services through the on-demand environment for review and testing of knowledge for product launches for improving customer relation management, as well customer trainings, and online business services such as database and repository management for usage by the customer (equivalent database services)) a designated one of the training modules (assigned training) including one or more tasks to perform (0133; 0144; JIT training review and testing of knowledge for new product launches) within the on-demand computing services environment (0049; on-demand service environment) related to the customer relations management (sales employee training and dealing with customers) or on-demand database services; (0052-0058; 0062-0063; Assigning training through the on-demand environment for review and testing of knowledge for product launches)

	A new grounds of rejection can be found below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to concepts collecting information, analyzing it, and displaying certain results without significantly more. The claim(s) recite(s):
Claim 1: identifying via a processor a designated plurality of skill ratings associated with a user account in an on-demand computing services environment, the on-demand computing 5services environment providing a plurality of computing services including customer relations management and on-demand database services to a plurality of clients via the internet, (identifying information)
the user account being authorized to perform one or more actions related to a first one of the plurality of clients within the on-demand computing services environment, the on-demand computing services environment being associated with a plurality of skills, each skill identifying the use of a respective one or more features of the on-demand 10computing services environment, each skill rating indicating an estimated ability level associated with a respective one of the plurality of skills; (definition for the information that is being identified) 
determining a recommendation profile for the user account based on the designated skill ratings and a skill graph, the skill graph indicating a plurality of dependency relationships between the plurality (collecting and analyzing information) 
the recommendation profile identifying one or more training modules to be completed in association with the user account, each of the training modules including a course of action to take to increase one or more of the designated skill ratings to reach one or more of the career objectives, a designated one of the training modules including one or more tasks to perform within the on-demand computing services environment related to the customer relations management or on-demand database services; (collecting and analyzing information, and definition of the intended results)
and transmitting a recommendation message to a client machine, the recommendation 20message including one or more recommendations selected from the recommendation profile for presentation in a user interface at the client machine. (displaying information based on the collecting and analyzing) 
This judicial exception is not integrated into a practical application because it merely uses conventional technology to perform the abstract idea, and the mere nominal recitation of a generic appliance, and definitions does not take limitation out the abstract grouping of collecting, analyzing, and displaying. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are part of the collecting, analyzing, and displaying steps of the abstract idea, without functional specifics to how the method is being performed.
Claim 2: The method recited in claim 1, wherein identifying the skill ratings comprises retrieving information from a social media profile associated with the user account (collecting data)
Claim 3: The method recited in claim 1, wherein identifying the skill ratings comprises analyzing one or more actions performed within the on-demand computing services environment by the user account (analyzing data)
30Claim 4: The method recited in claim 1, wherein identifying the skill ratings comprises identifying one or more instructional courses completed in association with the user account (collecting and analyzing information)
(definition of the user account that does not require the functionality to be performed but merely recites it is authorized)
Claim 6: The method recited in claim 1, wherein a designated one of the training modules includes an instructional training course accessible via the on-demand computing services environment (definition of the information being displayed)
10 Claim 7: The method recited in claim 1, wherein a designated one of the training modules includes a skill examination procedure associated with one or more of the skill ratings, the skill examination procedure evaluating one or more of the ability levels, the skill examination procedure capable of being completed via the on-demand computing services environment (analyzing the data being collected from the users performance)
15 Claim 8: The method recited in claim 1, wherein a designated one of the training modules includes one or more actions to perform related to one or more services provided to the first client via the on-demand computing services environment (defining what the information being displayed is related to) 
Claim 9: The method recited in claim 1, wherein dependency relationship identifies a respective first 20skill that is a precursor to a respective second skill (defining the data being analyzed)
Claim 10: The method recited in claim 1, wherein determining the recommendation profile includes determining a difference between the designated skill ratings and a targeted plurality of skill ratings, the targeted skill ratings being associated with one or more of the career objectives (analyzing of the information collected)
Claim 11: The method recited in claim 1, wherein the on-demand computing services environment is configured to provide customer relations management services to a plurality of clients (definition that does not change functionality)
(definition of the system that does not change the functionality)
This judicial exception is not integrated into a practical application because it merely uses conventional technology to perform the abstract idea, and the mere nominal recitation of a generic appliance does not take limitation out the abstract grouping of collecting, analyzing, and displaying. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are either (1) part of the steps of the abstract idea (2) definitions that do not alter the functionality (3) an extra solution activity.

Regarding claims 13-20, the claims inherit the same interpretation as the claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-10, 12-13, 15-14, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 20170087470 A1) in view of Singh et al. (US 20170068922 A1) and further in view of Nelson et al. (US 20050278297 A1)

Regarding claim 1, Bostick teaches a method comprising: ([0013] method)
identifying via a processor a designated plurality of skill ratings (skill level) associated with a user account (user profile) in an on-demand computing services environment (0021-0022; on-demand cloud computing environment) ([0057] identifying and storing a user’s skill level)
 the on-demand computing 5services environment (0022- On demand cloud computing environment) providing a plurality of computing services (0030-0032; providing service to the users) to a plurality of clients via the internet (0016; connection through ISP),
the user account (user profile) being authorized to perform one or more actions (0062; provide recommendations) related to a first one of the plurality of clients within the on-demand computing services environment, (0057; related to the user of the cloud service environment)
the on-demand computing services environment being associated with a plurality of skills, (plurality of skills) each skill identifying the use of a respective one or more features of the on-demand 10computing services environment (one or more games), each skill rating indicating an estimated ability level associated with a respective one of the plurality of skills; (0061-0066; the on-demand system includes skills such as (i) analysis; (ii) navigation; and (iii) strategic puzzle solving, Each skill identifying the abilities associated with specific video games, and each skill level is associated with one of the skills)
and transmitting a recommendation message to a client machine, the recommendation 20message including one or more recommendations selected from the recommendation profile for presentation in a user interface at the client machine (0062-0063; and displaying recommendations to the user, the recommendation being based on the user profile for display at the gaming device which is a described as being a computer [0103])

determining a recommendation profile for the user account based on the designated skill ratings and a skill graph, the skill graph indicating a plurality of dependency relationships between the plurality of skills, the skill graph associating different subsets of the skills with 15different career objectives, 
the recommendation profile identifying one or more training modules to be completed in association with the user account, each of the training modules including a course of action to take to increase one or more of the designated skill ratings to reach one or more of the career objectives; 
a designated one of the training modules including one or more tasks to perform within the on-demand computing services environment related to the customer relations management or on-demand database services;
In an analogous art Singh teaches determining a recommendation profile for the user account (recommendation for the employee; examiner notes that employees must have some type of account) based on the designated skill ratings and a skill graph, ([0039; 0059; 0063; 0097; 0127] recommending to the user training for skills based on if the employee possesses the skill and skill graph ontology) the skill graph indicating a plurality of dependency relationships between the plurality of skills, the skill graph associating different subsets of the skills with 15different career objectives, (0036; 0127; determining which skills to recommend to the user based on the skill graph ontology indicating that the skills are related, and needed for upcoming projects (equivalent to different career objectives))
the recommendation profile (recommendations for a specific employee) identifying one or more training modules (training for a specific skill) to be completed in association with the user account, ([0131-0132] the recommendations are approved by the manager for increasing an employee’s proficiency level at a specific skill)
([0030-0037] each of the training helps a user’s skill path (equivalent to career objective) to become proficient/increase proficiency at a skill) 
and transmitting a recommendation message to a client machine, the recommendation 20message including one or more recommendations selected from the recommendation profile for presentation in a user interface at the client machine ([0031-0132] displaying to the manager the recommended trainings based on the skill path, and current skills of the employees, and assigning or rejecting the training by the manager at the manager device)
	It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Bostick to include determining a recommendation profile based on a skill ratings and skill ontology in order to increase the users skill ratings as is taught by Singh
	The suggestion/motivation for doing so is to be able to better advance current employees and properly assess new hires [0002-0003]
Bostick in view of Singh do not explicitly teach the on-demand computing services environment providing a plurality of computing services including customer relations management and on-demand database services to a plurality of clients via the internet, 
a designated one of the training modules including one or more tasks to perform within the on-demand computing services environment related to the customer relations management or on-demand database services;
In an analogous art Nelson teaches the on-demand computing services environment providing a plurality of computing services including customer relations management and on-demand database services to a plurality of clients via the internet, (0052-0058; 0062-0063; 0083-0106; 0133; 0144; providing services through the on-demand environment for review and testing of knowledge for product launches for improving customer relation management, as well customer trainings, and online business services such as database and repository management for usage by the customer (equivalent database services))
a designated one of the training modules (assigned training) including one or more tasks to perform (0133; 0144; JIT training review and testing of knowledge for new product launches) within the on-demand computing services environment (0049; on-demand service environment) related to the customer relations management (sales employee training and dealing with customers) or on-demand database services; (0052-0058; 0062-0063; Assigning training through the on-demand environment for review and testing of knowledge for product launches)
	It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Bostick in view of Singh to include training modules for the on-demand service environment directed at customer relations management and database services
	The suggestion/motivation for doing so is to be able to better advance employee and customer interactions [0003-0005]

Regarding claim 2, Bostick in view of Singh in view of Nelson teach the method recited in claim 1, and is disclosed above, Bostick does not disclose but Singh teaches wherein identifying the skill ratings comprises retrieving information from a social media profile associated with the user account ([0059] skill records can be extracted from social networking sites such as LinkedIn)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Bostick to include identifying skills ratings based on social media information as is taught by Singh
	The suggestion/motivation for doing so is to be able to better advance current employees and properly assess new hires [0002-0003]

Regarding claim 3, Bostick in view of Singh in view of Nelson teaches the method recited in claim 1, and is disclosed above, Bostick further teaches wherein identifying the skill ratings (skill level) (one or more performances, gaming) performed within the on-demand computing services environment by the user account ([0064-0066] updating the skill levels after completing the instructional game)

30Regarding claim 4, Bostick in view of Singh in view of Nelson teach the method recited in claim 1, and is disclosed above, Bostick teaches wherein identifying the skill ratings comprises identifying one or more instructional courses completed in association with the user account ([0064-0066] updating the skill levels after completing the instructional game)

Regarding claim 6, Bostick in view of Singh in view of Nelson teaches the method recited in claim 1, and is disclosed above, Bostick further teaches wherein a designated one of the training modules includes an instructional training course accessible via the on-demand computing services environment ([0022; 0024; 0058-0059;0062] instructional games accessed through the on-demand cloud computing system)

10Regarding claim 7, Bostick in view of Singh in view of Nelson teach the method recited in claim 1, and is disclosed above, Bostick further teaches wherein a designated one of the training modules (games) includes a skill examination procedure (skill analyzing) associated with one or more of the skill ratings, ([0064-0066] analyzing the users in-game skills to determine the skill rating)
the skill examination procedure evaluating one or more of the ability levels, ([0064-0066] analyzing the users game play to determine a skill rating)
the skill examination procedure capable of being completed via the on-demand computing services environment ([0064-0066] the game and the analysis is performed via the on-demand cloud computing system)




the method recited in claim 1, and is disclosed above, Bostick further teaches wherein a designated one of the training modules includes one or more actions to perform related to one or more services provided to the first client via the on-demand computing services environment (0068; 0084; wherein the games include performing one or more actions related to the on-demand cloud computing system)

Regarding claim 9, Bostick in view of Singh in view of Nelson teach the method recited in claim 1, and is disclosed above, Bostick does not disclose but Singh teaches wherein dependency relationship identifies a respective first 20skill that is a precursor (pre-requisite) to a respective second skill ([0035] creating a skill path for a user which requires a user learn one or more skills as pre-requisites to learning one or more third skills)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Bostick to include determining that a precursor skill is required as is taught by Singh
	The suggestion/motivation for doing so is to be able to better advance current employees and properly assess new hires [0002-0003]

Regarding claim 10, Bostick in view of Singh in view of Nelson teach the method recited in claim 1, and is disclosed above, Bostick further teaches wherein determining the recommendation profile (recommended training for specific skills) includes determining a difference between the designated skill ratings and a targeted plurality of skill ratings, (current skill rating vs wanted skill rating) the targeted skill ratings being associated with one or more of the career objectives (one or more upcoming events) ([0062-0066] determining the current skill level and the desired skill level, and recommending a set of games, that would prepare a use for an upcoming event)

(multitenant) in a 30multitenant database system (hardware resource system) accessible via the on-demand computing services environment ([0022; 0026] wherein the cloud computing system is an on-demand system, with a multi-tenant model; with physical and virtual resources assigned in a datacenter (equivalent to multitenant database system))

Regarding claim 13, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of an on-demand computing services environment implemented using a server system, the on-demand computing services system configurable to perform a method comprising, Bostick further teaches ([0022; 0040] on-demand cloud system with servers)
Regarding claim 15, the claim inherits the same rejection as claim 9 above for reciting similar limitations in the form of an on-demand computing services environment implemented using a server system, the on-demand computing services system configurable to perform a method comprising, Bostick further teaches ([0022; 0040] on-demand cloud system with servers)
Regarding claim 16, the claim inherits the same rejection as claim 10 above for reciting similar limitations in the form of an on-demand computing services environment implemented using a server system, the on-demand computing services system configurable to perform a method comprising, Bostick further teaches ([0022; 0040] on-demand cloud system with servers)

Regarding claim 18, the claim inherits the same rejection as claim 12 above for reciting similar limitations in the form of an on-demand computing services environment implemented using a server system, the on-demand computing services system configurable to perform a method comprising, Bostick further teaches ([0022; 0040] on-demand cloud system with servers)
Regarding claim 19, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a computer program product comprising computer-readable program code ([0041] computer executable instructions)

Claims 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 20170087470 A1) in view of Singh et al. (US 20170068922 A1) further in view of Nelson et al. (US 20050278297 A1) and further in view of Coletta et al, (US 20170344927 A1)

Regarding claim 5, Bostick in view of Singh in view of Nelson teach the method recited in claim 1, and is disclosed above, Bostick in view of Singh in view of Nelson do not explicitly disclose wherein the user account is authorized to perform actions within the on-demand computing services environment related to a second one of the plurality of clients
Coletta teaches wherein the user account (employer/supervisor) is authorized to perform actions within the on-demand computing services environment related to a second one of the plurality of clients (employees) (0012-0018; 0023; 0055-0057; 0059; providing the admin training materials for a specific skill to be assigned to the employees)) 
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Bostick in view of Singh in view of Nelson to include an admin account that can perform functionality associated with the employees as is taught by Coletta 
	The suggestion/motivation for doing so is to be able to better manage employees [0002]

Regarding claim 14, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of an on-demand computing services environment implemented using a server system, the on-demand computing services system configurable to perform a method comprising, Bostick further teaches ([0022; 0040] on-demand cloud system with servers)

Regarding claim 20, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer- readable medium, the program code comprising instructions configurable to cause the one 15or more processors to perform a method comprising:, Bostick further teaches ([0041] computer executable instructions)

Claims 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 20170087470 A1) in view of Singh et al. (US 20170068922 A1) further in view of Nelson et al. (US 20050278297 A1) and further in view of Linkner et al. (US 20150194063 A1)

Regarding claim 11, Bostick in view of Singh in view of Nelson teach the method recited in claim 1, and is disclosed above, Bostick in view of Singh in view of Nelson do not explicitly disclose wherein the on-demand computing services environment is configured to provide customer relations management services to a plurality of clients.  
	Linkner teaches wherein the on-demand computing services environment is configured to provide customer relations management services to a plurality of clients (0067; a customer relationship management software that assigns training to peers based on a peer score and communication skills)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Bostick in view of Singh in view of Nelson to include customer relationship management and training for client as is taught by Linkner 
	The suggestion/motivation for doing so is to be able to better advance customer relation skills of clients [0002-0010]

([0022; 0040] on-demand cloud system with servers)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Broderson et al. (US 20050091098 A1): The assignment manager method and system of our invention matches resources, such as employees and employee skill sets, with needs. This is carried out in a “Rules Based” system within a resource constrained environment. Resources, such as employees, are matched with constraints, such as skill sets, employee product expertise, language skills, workload, and employee availability, among others.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451